Name: Commission Regulation (EEC) No 1413/79 of 4 July 1979 on the arrangements for imports into Italy of woven fabrics of regenerated discontinuous textile fibres (category 37) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/ 10 Official Journal of the European Communities 7. 7 . 79 COMMISSION REGULATION (EEC) No 1413/79 of 4 July 1979 on the arrangements for imports into Italy of woven fabrics of regenerated discontinuous textile fibres (category 37) originating in Thailand HAS ADOPTED THIS REGULATION : Article 1 The importation into Italy of the category of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given therein . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as amended by Regulation (EEC) No 1176/79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions under which quantitative limitations may be established ; whereas imports into Italy of woven fabrics of regenerated discontinuous textile fibres (category 37) originating in Thailand have exceeded the level referred to in paragraph 3 of the said Article 1 1 of that Regulation ; Whereas in accordance with paragraph 5 of the said Article Thailand was notified on 26 February 1979 of a request for consultations ; whereas following the consultations which were duly initiated it is desirable to make products falling within category 37 subject to quantitative limitation for the years 1979 to 1982 ; Whereas to ensure that this quantitative limit is observed the products in question exported from Thai ­ land between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Whereas under Article 11 ( 13) of Regulation (EEC) No 3059/78 the importation of products covered by quantitative limits is subject to a double-checking system in accordance with Annex V to that Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee set up by Regulation (EEC) No 3059/78 , Article 2 1 . Products as referred to in Article 1 shipped from Thailand to Italy between 1 January 1979 and the date of entry into force of this Regulation shall be released for free circulation without delay on presenta ­ tion of a bill of lading or other transport document providing that shipment actually took place during that period . 2 . Without prejudice to paragraph 1 above, the quantities of products released for free circulation shall be set off against the quantitative limit esta ­ blished for 1979 . 3 . Imports of products shipped from Thailand to Italy after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Article 3 1 . This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. 2. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12 . 1978 , p . 1 . (2 ) OJ No L 149, 18 . 6 . 1979, p . 1 . 7 . 7 . 79 Official Journal of the European Communities No L 169/ 11 ANNEX Category CCT heading No NIMEXE code ( 1979) Description Unit Annual quantitative limits 1979 1980 1981 1982 37 ex 56.07 56.07-37, 42, 44, 48 , 52, 53 , 54, 57, 58 , 62, 63 , 64, 66, 72, 73 , 74, 77, 78 , 82, 83 , 84, 87 Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Tonnes 2 200 (&gt;) 2 250 2 350 2 450 (') Exceptionally , a supplementary quantity of 600 tonnes for 1979 only has been approved .